            Case 3:20-cv-01035-SI    Document 60   Filed 07/20/20   Page 1 of 3




Matthew Borden, admitted pro hac vice
borden@braunhagey.com
J. Noah Hagey, admitted pro hac vice
hagey@braunhagey.com
Athul K. Acharya, OSB No. 152436
acharya@braunhagey.com
Gunnar K. Martz, admitted pro hac vice
martz@braunhagey.com
BRAUNHAGEY & BORDEN LLP
351 California Street, Tenth Floor
San Francisco, CA 94104
Telephone: (415) 599-0210
Kelly K. Simon, OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: (503) 227-6928
Attorneys for Plaintiffs


                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION

INDEX NEWSPAPERS LLC, a Washington            Case No. 3:20-cv-1035-SI
limited-liability company, dba PORTLAND
MERCURY; DOUG BROWN; BRIAN
CONLEY; SAM GEHRKE; MATHIEU                   DECLARATION OF ALEX MILAN
LEWIS-ROLLAND; KAT MAHONEY;                   TRACY IN SUPPORT OF PLAINTIFFS’
SERGIO OLMOS; JOHN RUDOFF;                    MOTION FOR TEMPORARY
ALEX MILAN TRACY; TUCK                        RESTRAINING ORDER AND
WOODSTOCK; JUSTIN YAU; and those              PRELIMINARY INJUNCTION AGAINST
similarly situated,                           DEFENDANTS U.S. DEPARTMENT OF
                Plaintiffs,                   HOMELAND SECURITY AND U.S.
                                              MARSHALS SERVICE
       v.
CITY OF PORTLAND, a municipal
corporation; JOHN DOES 1-60, officers of
Portland Police Bureau and other agencies
working in concert; U.S. DEPARTMENT OF
HOMELAND SECURITY; and U.S.
MARSHALS SERVICE,
                Defendants.

PAGE 1       DECLARATION OF ALEX MILAN TRACY ISO MOTION FOR TRO AGAINST
             FEDERAL DEFENDANTS
            Case 3:20-cv-01035-SI       Document 60       Filed 07/20/20      Page 2 of 3




       I, Alex Milan Tracy, declare:

       1.       I am an Oregon resident who lives in the City of Portland. Since this lawsuit

began, my photographs have been published by CNN, ABC, CBS, People Magazine, Mother

Jones, and Slate, among others. I have covered a great deal of the recent protests over George

Floyd and police brutality in Portland. If called as a witness, I could, and would, testify

competently to the facts below.

       2.       I am a plaintiff in this case and helped secure a temporary restraining order from

the Court protecting journalists and legal observers from being targeted by the Portland Police

Bureau and other police agencies working with PPB.

       3.       On July 19, 2020, I was reporting on the protests in downtown Portland in front of

the Hatfield Courthouse. I was using two large, professional Fujifilm X-T3 cameras: one with a

wide lens, and another with a telephoto lens. I was also holding a GoPro HERO8 camera. I was

wearing a press card that clearly states I am press. I was also wearing a helmet that said

“PRESS” in big white letters across both the front and back. I was there in my capacity as a

member of the media. I did not protest or demonstrate.

       4.       I was documenting federal agents just before midnight as they were launching a

barrage of tear gas at a group of people in conjunction with other munitions. I was standing in an

open, well-lit area, not behind any protestors.

       5.       As I was taking video and photographing the chaos, a federal agent shot me in my

left ankle joint with an impact munition round. At the same time, I was consumed with tear gas

and hit with pepper-balls on my right elbow. The pain was so bad that I had to be assisted by a

fellow photojournalist, Nathan Howard, who helped me get away into Chapman Square and

called medics to come over to assist me. I had to stop documenting what was happening at the

protest while I recovered.

       6.       Here is a true and correct copy of the original video documenting this portion of

this incident: https://twitter.com/AlexMilanTracy/status/1285112506030022656.



PAGE 2       DECLARATION OF ALEX MILAN TRACY ISO MOTION FOR TRO AGAINST
             FEDERAL DEFENDANTS
            Case 3:20-cv-01035-SI       Document 60       Filed 07/20/20      Page 3 of 3




       7.       A video by Nathan Howard of medics attending to me (in which my press helmet

is clearly visible) is here: https://twitter.com/SmileItsNathan/status/1285106514374594560.

       8.       The pain was extremely bad. I felt like there was definitely ligament damage.

Fortunately, I could still move, so I continued to cover that night until the early hours of July 20.

       9.       I’ve been resting my ankle on ice ever since. It is red, purple and extremely sore.

       10.      Going for the joints to debilitate appears to be a common tactic by these federal

agents and can be extremely successful in putting journalists, like me, out of action.

       11.      I am also aware that federal agents have targeted and severely injured many other

journalists and legal observers since they began operations in Portland, including my co-plaintiff

Mathieu Lewis-Rolland.

       12.      I would like to continue attending and documenting the protests as I believe it is

vitally important to document what is happening. I am fearful, however, that federal agents will

injure me even more severely than they did on the night of July 19.

       13.      I have watched as every night the conduct by the federal agents has gotten worse

and worse since they first appeared. Last night, it seemed to me that the federal agents were

specifically targeting reporters.



       I declare under penalty of perjury under the laws of United States of America that the

foregoing is true and correct.



Dated: July 20, 2020




PAGE 3       DECLARATION OF ALEX MILAN TRACY ISO MOTION FOR TRO AGAINST
             FEDERAL DEFENDANTS
